Citation Nr: 0836776	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of services provided at 
the Jefferson Surgical Clinic from August 29, 2006, to 
September 1, 2006.

(The issues of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for hemorrhoids, service connection for 
peripheral vascular disease of the lower extremities, and 
eligibility for specially adapted housing or a special home 
adaptation grant are addressed in a separate Board of 
Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1966 to November 1969.

This matter comes before the Board on appeal from an October 
2007 decision by the VAMC in Salem, Virginia, which denied 
reimbursement for unauthorized medical expenses for services 
provided by the Jefferson Surgical Clinic from August 29, 
2006, to September 1, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August and September 2006, the veteran sought private 
treatment in connection with his nonservice connected 
hemorrhoids.  He sought reimbursement for the expense of such 
treatment from VAMC Salem, as he was rated totally disabled 
due to service connected disabilities at the time of his 
private treatment.  In October 2007, VAMC Salem notified the 
veteran that his claim for reimbursement of unauthorized 
medical expenses from the Jefferson Surgical Clinic was 
denied.  The veteran then filed a notice of disagreement with 
the denial.  The Board notes that the disagreement was filed 
with the Regional Office, and not the VAMC.  The veteran's 
intent, however, is clear, and the filing was otherwise 
timely.

No statement of the case has been issued by VAMC Salem at 
this time.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the agency f original jurisdiction, 
here the VAMC, for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this claim 
is being remanded for issuance of a statement of the case and 
to give the veteran the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative on the 
issue of payment or reimbursement for 
unauthorized medical expenses incurred as 
a result of services provided at the 
Jefferson Surgical Clinic from August 29, 
2006, to September 1, 2006.  If, and only 
if, the veteran completes an appeal of 
this issue, the VAMC should return the 
case to the Board for appellate review of 
the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

